Citation Nr: 0602197	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-28 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected 
digestive system condition currently evaluated at ten percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  October 2002 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Although the RO has 
certified this matter as involving the veteran's claim of an 
increased rating for the residuals of a shell fragment wound 
to the left side of the pelvis, applicable law provides that 
certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue. 38 C.F.R. § 19.35.  The record instead indicates 
that the veteran is seeking an increase in the assigned 
disability rating for a digestive disorder, and the issue is 
therefore recharacterized accordingly.    


FINDING OF FACT

The veteran's current service-connected digestive system 
disorder is manifest by subjective symptoms of disturbances 
of bowel function with occasional episodes of abdominal 
distress.  

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for hiatal hernia have not been met.  38 U.S.C.A. 
§ 1155 (West 2005); 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2005).

2.  The criteria for a disability rating in excess of 10 
percent for irritable colon syndrome have not been met.  
38 U.S.C.A. § 1155 (West 2005); 38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act ("VCAA") 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the veteran of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
veteran adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a veteran before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the veteran about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letters sent to the veteran in 
March 2002 and October 2003.  The letters fully provided 
notice of elements (1), (2) and (3).  In addition, by virtue 
of the rating decision on appeal and the September 2003 
Statement of the Case ("SOC"), the veteran was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  With 
respect to element (4), he was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the September 
2003 SOC.

The VCAA letters were provided to the veteran prior to the 
RO's denial of his claim.  Considering these notification 
letters, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to this claim.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond to the RO letter.  

There is no report from the veteran, or the veteran through 
his representative, or suggestion from the record, that the 
veteran has any evidence in his possession that is needed for 
a full and fair adjudication of this claim or that other 
evidence is existent and has not been obtained.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained the VA 
outpatient medical records that the veteran identified as 
supporting his claim in his March 2002 initial statement of 
claim.

Pursuant to the duty to assist, VA is to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim." Charles v. Principi, 16 Vet. App. 370 (2002); 
38 U.S.C.A. § 5103A(d)(2).  The veteran was afforded a VA 
digestive conditions examination in September 2002, a VA eye 
examination in July 2003, and a VA diabetes mellitus 
examination in August 2003.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the development undertaken 
by the RO and the fact that the veteran neither submitted, 
nor authorized, VA to obtain any further evidence to support 
his claim, the Board finds that the record is ready for 
appellate review.

The Merits of the Claim

The veteran contends that his digestive system condition is 
more disabling than is contemplated by the currently-assigned 
ten percent rating.  Having carefully considered the claim in 
light of the record and applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2005).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (2005), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 117 (1999).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2005).  The veteran's disease is evaluated, by analogy, as 
irritable colon syndrome.  38 C.F.R. § 4.20 (2005).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title ``Diseases of the Digestive 
System,'' do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in Sec. 4.14. 38 
C.F.R. § 4.113 (2005).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2005).

The rating schedule provides an 30 percent rating for 
irritable colon syndrome for diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  A 10 percent rating is provided for 
frequent episodes of bowel disturbance with abdominal 
distress.  A 0 percent rating is provided for disturbances of 
bowel function with occasional episodes of abdominal 
distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319 (2005).

The rating schedule provides a 60 percent rating for hiatal 
hernia symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is provided for hiatal hernia symptoms of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health. A 10 percent rating is provided for hiatal hernia 
with two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic 
Code 7346.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2005); 38 C.F.R. §§ 3.102, 4.3 
(2005).

Applying the foregoing to this matter, the record indicates 
that the veteran's digestive system condition was rated 
initially as a residual, fragment wound abdomen and 
transverse colon with 10 percent disability in June 1969.  In 
March 2002, the veteran requested a reevaluation of his 
disability rating.  The RO obtained the veteran's VA 
outpatient medical records from October 2000 to April 2002 
and conducted a VA digestive conditions examination in 
September 2002.  

Abdominal findings appeared in two outpatient records: the 
veteran's October 2000 and October 2001 annual physical 
examinations.  In the former, the veteran reported no 
abdominal complaints and the abdominal examination showed a 
soft, non-tender abdomen with positive bowel sounds and no 
enlarged liver or spleen.  The latter record contained a 
problem list, including chronic constipation and chronic 
anthral gastritis, and the abdominal examination revealed a 
soft, non-tender abdomen with no abnormal bowel sounds and no 
enlarged liver or spleen. 

The September 2002 VA digestive condition examination 
documented complaints of nightly acid reflux and heartburn, 
some nausea, some lower abdominal pain that sometimes 
extended up into the chest with the reflux, regurgitation of 
mucous material, and chronic constipation.  The record showed 
the veteran denied dysphagia, weight change, diarrhea, rectal 
bleeding, or bowel complaints, and the abdominal examination 
found a soft and non-tender abdomen, normal bowel sounds, no 
enlarged liver or spleen, or other mass, and no sign of an 
incisional hernia.  The record also showed the veteran 
reported taking stool softeners for his constipation and that 
he denied having diarrhea.  The examiner diagnosed the 
veteran with gastroesophageal reflux disease and a residual 
scar from exploratory laparotomy for shrapnel wound and 
presumed closure of a bowel perforation.  

After reviewing this evidence in October 2002, the RO denied 
the veteran's claim because the veteran presented no symptoms 
of diarrhea or alternating diarrhea and constipation with 
more or less constant abdominal distress.  

In August 2003, the veteran underwent a VA diabetes mellitus 
examination during which he reported he sometimes had leakage 
of stool at night onto his underwear, but not every night, 
and he did not wear pads.  Abdominal examination revealed a 
soft abdomen with no masses, enlarged organs, pain, or 
tenderness and normal bowel sounds, and the examining 
physician noted the veteran was taking one medication for 
gastroesophageal reflux.  In September 2003, the veteran 
reported that spit up blood, experienced severe constipation 
and stomach pain, and his stomach frequently swelled.  He 
made no comments about diarrhea. 

In his September 2003 appeal, the veteran asserted he 
recalled telling the VA examiner he took stool softeners 
every two to three days for constipation but failed to 
mention that when he did so, he experienced severe diarrhea.  
The veteran further asserted this combination of symptoms 
made him eligible for a higher rating for his digestive 
system disability. 

The law requires that VA consider evaluation of a service-
connected disability under appropriate Diagnostic Codes.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Board finds that the severity of the veteran's disorder 
does not approximate findings supportive of a 30 percent 
rating under the criteria for hiatal hernia, or any other 
schedular provision.  The medical evidence of record shows he 
denied having dysphagia, a symptom required for a 30 percent 
rating for hiatal hernia.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346.

The Board further finds that no competent medical evidence 
supports a 30 percent rating under the criteria for irritable 
colon syndrome.  The medical evidence of record shows that 
when the veteran first raised his claim for an increased 
rating for his digestive system condition, he told the VA 
examiner in September 2002 that he never had diarrhea.  The 
VA examiner diagnosed the veteran with having 
gastroesophageal reflux disease - a non-service connected 
disorder which has not been reported by any competent medical 
examiner to be linked to the service-connected abdominal 
disability.  

During an August 2003 VA examination, the veteran told the VA 
examiner he sometimes had stool leakage at night onto his 
underwear, but not every night, and he did not wear pads.  
The VA examiner, who gave the veteran an abdominal 
examination and noted the veteran took one medication for 
gastroesophageal reflux, did not diagnose any deterioration 
of the veteran's abdominal condition.

In September 2003, subsequent to the RO's October 2002 denial 
of the veteran's application for an increased rating of his 
digestive system disorder claim due to no symptoms of 
diarrhea and just a month after the August 2003 VA 
examination noted above, the veteran asserted he had severe 
diarrhea at the time of his first VA examination, which he 
attributed to the laxatives he was taking for constipation at 
the time, not to a disease.  The veteran also asserted that 
he did not disclose his diarrhea problem to the VA examiner.  
The Board does not find the veteran credible with regard to 
such an assertion.  

His recollection does not comport with the medical evidence 
of  record from either the September 2002 or August 2003 VA 
examinations.  The record from the September 2002 VA 
examination shows that the veteran specifically reported 
never having diarrhea.  Most likely, this is the examination 
to which the veteran's September 2003 recollection refers 
because it is the only examination in which the veteran 
reported using stool softeners.  The patent inconsistency in 
the veteran's subjective reports, within such a short span of 
time, compels the conclusion that the veteran's earlier 
report, provided at a time when the focus of the examiner was 
upon ascertaining the severity of the disorder, is accurate.  
In this regard, statements made by the veteran concurrent 
with an event carry more probative value than recollections 
of that event a year later.  See, e.g., Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Observing that although formal rules 
of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also Flynn v. Brown, 6 Vet. App. 500, 503 (1994).

While during his August 2003 examination, the veteran 
reported having diarrhea at night that soiled his underwear, 
he also denied using pads which indicates the diarrhea was 
not severe.  Moreover, the veteran reported no other 
abdominal symptoms then, and the examining physician 
diagnosed no deterioration in the veteran's digestive system 
condition.  To the contrary, the VA examiner noting that the 
veteran was taking medication for gastroesophageal reflux for 
which no current complaints were reported, suggests that at 
the time the veteran's digestive system condition was being 
medically well managed. 

Accordingly, based on the medical evidence of record, a 
rating in excess of 10 percent for the veteran's service-
connected digestive system condition is not warranted.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt doctrine does not apply.  Gilbert, supra.
  

ORDER

A disability rating in excess of 10 percent for digestive 
system condition is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


